DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 3 and 4 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  Please note the brief description of these drawings in the specification.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6, 9, 11-16 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation the valve is at least temporarily, and the claim also recites and preferably completely coupled to the movement of the rod-like body which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation metal, and the claim also recites and in particular of a steel which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 9 recites the broad recitation metal, and the claim also recites and in particular steel which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 14 recites the broad recitation a metal, and the claim also recites and in particular of a steel which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 19 recites the broad recitation a metal, and the claim also recites and in particular of a steel which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6, 8, 10, 13, 14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boyd et al (6,485,669: figure 1; column 4, lines 42-55; column 5, lines 45-67; and column 6, lines 29-42).
Boyd et al teach a stretch blow molding apparatus as illustrated in figure 1.  A preform (22) is blown within a mold (12) by applying pressure from pressure sources (39, 49).  A stretch rod (16) is made of steel (column 4, lines 54-55) and stretches the preform to orient the plastic.  The stretch rod has an exhaust channel (35) and the channel is controlled by a control valve (58) to open and close the exhaust of the blown article.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 4, 11, 12 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Boyd et al taken together with Rymann (2016/0332355 A1: figures 1-4 and paragraphs 21, 31, 43 and 46).
Boyd et al disclose all claimed features except for the control valve being pneumatically controlled and pressure balanced.
Rymann discloses a blow molding apparatus having a valve (200) that is pneumatically controlled by a pressure balanced pilot valve (300).  The pressure balance allows for the actuation of the piston of the valve to be actuated independently of the pressure provided at the inlet to allow the time required to actuate the valve to uniform regardless of the inlet pressure.
It would have been obvious at the time of the effective filing date of the application to one of ordinary skill in the art to modify the apparatus of Boyd et al by using a pressure balanced, pneumatically controlled valve as disclosed by Rymann for the purpose of actuating the valve with a uniform time regardless of the inlet fluid pressure.
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Boyd et al taken together with Winzinger (2011/0024953 A1: figure 4 and paragraph 69).
Boyd et al disclose all claimed features except for the stretch rod being coated.
Winzinger discloses a stretch rod (22) that is coated with TEFLON ® to prevent sticking of the stretch rod to the preform.
It would have been obvious at the time of the effective filing date of the application to one of ordinary skill in the art to modify the apparatus of Boyd et al by using a stretch rod with a coating as disclosed by Winzinger for the purpose of prevent sticking of the stretch rod to the preform/product.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Boyd et al taken together with Rymann as applied to claims 3, 4, 11, 12 and 17-19  above, and further in view of Winzinger.
The combination of Boyd et al and Rymann discloses all claimed features except for the stretch rod having a coating.
Winzinger discloses a stretch rod (22) that is coated with TEFLON ® to prevent sticking of the stretch rod to the preform.
It would have been obvious at the time of the effective filing date of the application to one of ordinary skill in the art to modify the apparatus of Boyd et al by using a stretch rod with a coating as disclosed by Winzinger for the purpose of prevent sticking of the stretch rod to the preform/product.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Boyd et al.
Boyd et al disclose all claimed features except for the ratio of the inner diameter of the stretch rod to the outer diameter of the stretch rod being 0.5.  The reference does disclose a control valve (58) that is located on the stretch rod as illustrated in figure 1.  This represents the fact that the reduction of dead space is important to the design of Boyd et al.  It would have been obvious at the time of the effective filing date of the application to one of ordinary skill in the art to limit the channel volume as the reduction of dead space is recognized as important by Boyd et al.  The selection of a specific ratio of inner diameter to outside diameter based upon the mechanical properties of the steel making up the stretch rod of Boyd et al would have been obvious to one of ordinary skill in the art to reduce the dead space volume.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Winzinger (EP-2669070 A1) illustrates a control valve in figure 3C that is at the tip of the stretch rod (7).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B DAVIS whose telephone number is (571)272-1129. The examiner can normally be reached Mon-Fri, 9:30-6:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT B. DAVIS
Primary Examiner
Art Unit 1743



/ROBERT B DAVIS/Primary Examiner, Art Unit 1743                                                                                                                                                                                                        9/9/2022